Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant O Filed by a Party other than the Registrant G Check the appropriate box: O Preliminary Proxy Statement G Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) G Definitive Proxy Statement G Definitive Additional Materials G Soliciting Material Pursuant to ' 240.14a-12 BANNER CORPORATION (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): O No fee required. G Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: N/A (2) Aggregate number of securities to which transactions applies: N/A (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: N/A (4) Proposed maximum aggregate value of transaction: N/A (5) Total fee paid: N/A G Fee paid previously with preliminary materials: N/A G Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: N/A (2) Form, Schedule or Registration Statement No.: N/A (3) Filing Party: N/A (4) Date Filed: N/A July 15, Dear Shareholder: You are cordially invited to attend the special meeting of shareholders of Banner Corporation.The meeting will be held at the Marcus Whitman Hotel at 6 W. Rose Street, Walla Walla, Washington, on Wednesday, August 26, 2009, at 10:00 a.m., local time. We are holding the special meeting to request your support for the proposals permitting us to increase the number of our authorized shares of common and preferred stock in order to meet possible future business and financing needs. The availability of these additional shares will provide Banner with the capability and flexibility to issue common stock and/or preferred stock for a variety of purposes that the Board of Directors may deem advisable in the future.These purposes could include, among other things, raising additional capital; increasing the regulatory capital position of our subsidiary banks; issuing stock for possible acquisition transactions; repaying funds received by us through the U.S.
